[En Banc. April 17, 1943.]                              ON REHEARING.
Subsequent to the filing of the foregoing opinion, a motion for modification and clarification was filed. The court then determined that the cause should be presented to the court sitting En Banc. It was reargued March 10, 1943.
[6] After further consideration of the issues involved, a majority of the court is of the opinion that appellants' assignments of error cannot be considered for the reason that appellants failed to comply with the requirements of Rule XVI(5), Rules of the Supreme Court, 193 Wash. 25-a, relating to the contents of briefs and reading as follows:
"Each error relied on shall be clearly pointed out and separately discussed under appropriate designated headings. Where there are several assignments presenting the same general questions, they may be discussed together. Where an objection isbased on an instruction of the court, the instruction shall beset forth in the brief in full." (Italics ours.)
For the reason just stated, we affirm the order granting a new trial. With this disposition of the case, it will be understood that we do not pass upon the merits of the cause, nor the correctness of the instructions given by the trial court.